          Case 1:20-cr-00369-LGS Document 31 Filed 09/09/20 Page 1 of 1




                                                               September 4, 2020
BY ECF
Hon. Lorna G. Schofield                  Application Granted. The Clerk of the Court is directed to
United States District Judge             terminate the letter motion at docket number 30.
Thurgood Marshall
United States Courthouse                 Dated: September 8, 2020
40 Foley Square                          New York, New York
New York, NY 10007

       Re:     United States v. Jose Cespedes, 20 Cr. 369 (LGS)

Dear Judge Schofield,

       This letter is respectfully submitted with the consent of the Government, to request an
additional four-days until September 11, 2020 to file the Confession of Judgments that secure the
bond of Jose Cespedes as ordered by the Court on August 24, 2020, Docket Entry 29.

        While we have the signed and notarized Confessions of Judgment for the New York
properties, they must be entered against the properties. The County Clerk’s Office in Westchester
is open by appointment due to COVID-19, and arrangements are being made to file the
Confessions of Judgment for the New York properties electronically. The Confession of Judgment
for the Virginia property is proving more difficult to file in terms of cost and logistics. Accordingly
we request the additional time to file the Confessions.

       Thank you for your courtesy and consideration.


                                                               Respectfully Submitted,

                                                               _________/s/_________

                                                               James Kousouros, Esq.

c.c.
       Peter Davis
       Assistant United States Attorney
